Citation Nr: 1716893	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for stomach ulcers.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cardiac disability.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a skin disability.  

7.  Entitlement to service connection for a back disability.  
8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of nonservice-connected pension was also initially on appeal.  In October 2013, that benefit was granted; thus, the issue is not before the Board.

In June 2016, the Board remanded the case to afford the Veteran a requested Board hearing.  In December 2016, the Veteran testified at a videoconference Board hearing.  

The RO developed and adjudicated the appealed issue of entitlement to service connection for a specific psychiatric disorder.  The Board has broadened the issue on appeal, as now listed on the title page of this decision, to include any psychiatric disorder.  This recharacterization of the issues is needed to best reflect the broader scope of those issues intended by the Veteran, as shown by his Board hearing testimony and the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened claims of service connection for stomach ulcers, a cardiac disability, and a respiratory disability, along with the issues of entitlement to service connection for a back disability and a psychiatric disorder, as well as entitlement to NSC pension, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, on the record at the hearing in December 2016, the Veteran withdrew his pending appeal with respect to entitlement to service connection for hearing loss.  

2.  Prior to promulgation of a decision by the Board, on the record at the hearing in December 2016, the Veteran withdrew his pending appeal with respect to entitlement to service connection for tinnitus.  

3.  Prior to promulgation of a decision by the Board, on the record at the hearing in December 2016, the Veteran withdrew his pending appeal with respect to entitlement to service connection for a skin disability.  

4.  In an unappealed May 2005 rating decision, service connection was denied for stomach ulcers because the evidence did not show stomach ulcers related to service. 

5.  Evidence received since the May 2005 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for stomach ulcers.

6.  In an unappealed May 2005 rating decision, service connection was denied for a cardiac disability because the evidence did not show a cardiac disability related to service.  

7.  Evidence received since the May 2005 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a cardiac disability.  

8.  In an unappealed May 2005 rating decision, service connection was denied for a respiratory disability because the evidence did not show a respiratory disability. 

9.  Evidence received since the May 2005 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a respiratory disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of the appeal with respect to entitlement to service connection for tinnitus have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



3.  The criteria for withdrawal of the appeal with respect to entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The May 2005 RO decision, which denied service connection for stomach ulcers, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

5.  The criteria for reopening the claim of entitlement to service connection for stomach ulcers have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The May 2005 RO decision, which denied service connection for a cardiac disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

7.  The criteria for reopening the claim of entitlement to service connection for a cardiac disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The May 2005 RO decision, which denied service connection for a respiratory disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

9.  The criteria for reopening the claim of entitlement to service connection for a respiratory disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

On the record at the Board hearing in December 2016, the Veteran stated that he was withdrawing his claims of entitlement to service connection for hearing loss, tinnitus, and a skin disability.  There consequently remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the pending appeals for service connection for hearing loss, tinnitus, or a skin disability, and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).

II.  Reopened Claims

A.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis

Stomach Ulcers

Service connection was denied for stomach ulcers in a May 2005 rating decision.  At the time of the prior rating decision, the record included service treatment records (STRs), post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for a stomach ulcers based on the RO's determination that the evidence did not show stomach ulcers related to service.

The Veteran was notified of the decision by a letter dated later that same month.  Although the letter was returned undeliverable, the letter was sent to the most current mailing address and the address most recently used by the Veteran.  Thus, VA complied with its duties to notify the Veteran at the then-current mailing address.

Because the Veteran did not submit a notice of disagreement to the May 2005 rating decision with respect to stomach ulcers, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the May 2005 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's May 2005 rating decision includes VA treatment records in March 2011 noting peptic ulcer disease, as well as the Veteran's testimony at the Board hearing in December 2016 to the effect that stomach ulcer symptoms were treated with Tagamet and a restricted diet during service and that he has had the same symptoms ever since service. 

When considered with previous evidence of record, the Board finds the evidence of stomach ulcer symptoms raises a reasonable possibility of substantiating the claim of entitlement to service connection for stomach ulcers.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for stomach ulcers is addressed in the remand below.

Cardiac Disability

Service connection was denied for a cardiac disorder in a May 2005 rating decision.  At the time of the prior rating decision, the record included STRs, post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for a cardiac disorder based on the RO's determination that the evidence did not establish a cardiac disorder during service or a current diagnosis of a cardiac disorder.  For the same reasons as set forth in the stomach ulcers analysis, the May 2005 decision became final.

Evidence associated with the file since the RO's May 2005 rating decision includes the Veteran's testimony at the Board hearing in December 2016 to the effect that he has had the same cardiac symptoms ever since service, as well as VA treatment records in March 2011 reflecting a history of myocardial infarction, coronary artery disease, and long-standing angina, for which nitroglycerine was prescribed.  

When considered with previous evidence of record, the Board finds the evidence of cardiac symptoms coupled with the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cardiac disability.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a cardiac disability is addressed in the remand below.

Respiratory Disability

Service connection was denied for a respiratory disorder in a May 2005 rating decision.  At the time of the prior rating decision, the record included STRs, post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for a respiratory disability based upon the RO's determination that the evidence did not show a respiratory disorder during service or a current respiratory related to service.  For the same reasons as set forth in the stomach ulcers analysis, the May 2005 decision became final.

Evidence associated with the file since the RO's May 2005 rating decision includes the Veteran's testimony at the Board hearing in December 2016 to the effect that his VA doctor recently told him that his lungs were enlarged and/or scarred, possibly due to welding and/or smoke.  

When considered with previous evidence of record, to include the Veteran's DD FORM 214 reflecting his military occupational specialty (MOS) was fireman apprentice, the Board finds the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim of entitlement to service connection for a respiratory disability is addressed in the remand below.


ORDER

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.  

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.  

The appeal of the issue of entitlement to service connection for a skin disability is dismissed.  

New and material evidence has been presented to reopen the claim of entitlement to service connection for stomach ulcers; to that limited extent, the appeal is granted.

New and material evidence has been presented to reopen the claim of entitlement to service connection for a cardiac disability; to that limited extent, the appeal is granted.

New and material evidence has been presented to reopen the claim of entitlement to service connection for a respiratory disability; to that limited extent, the appeal is granted.



REMAND

The Veteran seeks service connection for heart and respiratory disabilities, as well as for a gastrointestinal disability, to include ulcers, a back disability, and a psychiatric disorder, to include PTSD.  He maintains that the disabilities are a result of service, to include exposure to herbicides during service in Vietnam and exposure to asbestos during service on board Navy ships.  

With respect to a back disability, he asserts that his current back symptoms are a result of fall from a structure while stationed at Midway Island between 1971 and 1972 during service.  In addition, in a November 2004 submission, he stated that he was diagnosed with a heart murmur during service in 1971, and that he has had heart and respiratory symptoms ever since separation.  Further, he noted having a myocardial infarction in 2004, and treatment for stomach ulcers in 1973 with the same symptoms ever since.  

The Board notes that the Veteran's complete STRs are not associated with the claims file.  Although the RO's September 2013 Formal Finding on the Unavailability of Federal Records indicates that all efforts to obtain complete STRs have been exhausted and additional attempts would be futile, the Board finds additional development is possible.  

In that respect, and although a May 2009 Personnel Information Exchange System (PIES) response reflects that all records were mailed, the only available service personnel records (SPRs) are dated in late 1972 and 1973.  With respect to service treatment records, other than dental records, only the service entrance examination report is associated with the file.  

The Board notes that the Veteran's DD FORMs 214 and 215 reflect the reason and authority for the Veteran's discharge was "BUPERSMAN 3850220.1K," and the available SPRs indicate that his separation involved a Summary Court-Martial ("CASE NO 196-73"), noting "RECORD OF TRIAL FWD TO, COMNINE1 GLAKES, IL., ON 73JUN-18."  Although the July 2013 response to the RO's PIES request for records from the Great Lakes Naval Hospital notes no clinical records, it does not appear the records associated with the referenced Summary Court-Martial have been requested.  As such information may have a bearing on the issues on appeal, efforts should be made to procure it. 

In addition, in an August 2013 response to the RO's request for STRs, the Department of the Navy, Office of the Judge Advocate General, stated that the records were not maintained at that location and thus, the request was forwarded to the Navy Personnel Command.  Although the RO's Report of Contact dated that same month notes that the Personnel Command advised that it only archives SPRs, and not STRs, as noted above, neither the complete STRs nor the complete SPRs are associated with the claims file.  As such, it is unclear whether additional SPRs are located at the Navy Personnel Command.  

Further, and although responses from the National Personnel Records Center (NPRC) reflect no Vietnam service, available SPRs show that the Veteran served on board the USS Midway, as well as the USS Hancock (CVA-19).  The USS Hancock was an aircraft carrier as well as a deep water vessel.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current VA law.  38 C.F.R. § 3.309(e) lists ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), and respiratory cancers, as such diseases.  

VA General Counsel has determined that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101 (29)(A).  See VAOPGCPREC 27-97.  In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied, 129 S. Ct. 1002 (2009).

Although various PIES responses note no evidence of service in Vietnam and no evidence of exposure to either herbicides or asbestos, a January 2006 VA treatment record reflects a history of PTSD and complaints of flashbacks related to service in Vietnam, and a depression screen in December 2007 was noted to be positive.  In addition, coronary artery disease was noted in March 2011, as well as a heart murmur and long-standing chronic angina, along with a myocardial infarction in 2004, PTSD, and a history of peptic ulcer disease.  

In view of the state of the record and the Veteran's assertions, an attempt must be made to verify the Veteran's claimed exposures to herbicides and asbestos through the U.S. Joint Services Records and Research Center (JSRRC).  

In addition, a 1988 VA Domiciliary Service inpatient discharge summary in association with substance abuse notes that the Veteran "went through military outpatient treatment in 1972."  As such, on remand, an attempt should be made to obtain the records.  

The Board notes that a July 1989 RO memo cautioned that the Veteran's claims file was not to be confused with that of another Veteran with the same name maintained at the same RO.  In an April 2013 deferred rating decision, referencing the RO's July 1989 memo, it was noted that the Veteran's records may have been confused with the claims file of a Veteran with the same name as the Veteran in this case, apparently the Veteran's deceased father.  As such, the RO should review the claims file referenced in the July 1989 memo to ensure the Veteran's records are not located in that claims file and document such efforts in the Veteran's claims file.  

The Board notes that the record reflects the Veteran failed to report for VA examinations scheduled in January 2010.  In his March 2010 notice of disagreement, the Veteran stated that he was unable to report for the scheduled VA examinations due to illness.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326 (a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination, action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In this case, the Board finds good cause for the Veteran's failure to report for the examinations.  In view of the evidence, the Veteran should be afforded a VA examination with respect to the etiology of disabilities claimed on appeal.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, these issues are REMANDED for the following actions:

1.  Make additional requests from all appropriate source(s) for a complete copy of the Veteran's service records, including STRs, as well as SPRs, to include records associated with a Summary Court-Martial ("CASE NO 196-73"), noted to have been forwarded to "COMNINE1 GLAKES, IL., ON 73JUN-18," including from the Navy Personnel Command.  All reasonable attempts should be made to obtain such records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request that JSRRC, or any other official source, investigate and attempt to verify the Veteran's reports of alleged exposure to herbicides in Vietnam and exposure to asbestos aboard Navy ships.  JSRRC must also be asked to provide the histories of the Veteran's unit(s) from August 1971 to June 1973, and indicate whether it was regular practice for these units, or elements of the units, to travel to the Republic of Vietnam in the course of their duties.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  Document in the claims file that a search was made of the claims file referenced in the April 2013 deferred rating decision for the Veteran's STRS and/or SPRs. 

4.  Obtain complete VA treatment records, including the 1972 records referenced in the 1988 VA Domiciliary Service inpatient discharge summary.  A search should include non-electronic and retired/archived records.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  After completion of the above, schedule the Veteran for appropriate VA examinations by appropriate medical professional(s) with respect to a cardiac disability, a respiratory disability, a gastrointestinal disability, a back disability, and a psychiatric disorder.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a cardiac disability, a respiratory disability, a gastrointestinal disability, to include ulcer, a back disability, or a psychiatric disorder, to include PTSD, is related to his active service.  

A rationale for all opinions expressed should be provided.  

6.  Include a copy of the VA examination notification letters in the claims file if the Veteran fails to report to an examination.

7.  Finally, readjudicate the issues remaining on appeal on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


